Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-8 are allowed in the prior art of record.  The prior art of record does not teach or suggest  the process of making the moisture-permeable heat insulating aerogel film including the steps and combination of components in the composition. Which include cellulose whiskers to form a self –supported lightly moisture permeable and heat insulating film.  Reference CN1544324 discloses using spin coating method, and does not disclose the addition of cellulose whiskers.  Reference CN1544324 teaches the formation of cellulose aerogel including a polymer; however lacks the process steps as in current claim 1.  These claims refers to the cellulose as whiskers added to the polymer composition, which does not produce the same product in claim 1, and therefore cannot be combined with the prior reference because they refer to distinct process of making the hydrogel containing a silicon source additionally.  Further making hollow fibers from the product, and the combination of properties claimed for the product are not disclosed in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA M FORTUNA/Primary Examiner, Art Unit 1779